department of the treasury internal_revenue_service washington d c date feb p00 o p c are contact person bd number telephone number employer_identification_number egend i z d v i d i i dear sir or madam this is in reference to m's request in a letter dated date for rulings concerning the federal_income_tax consequences of m's transfer of obligations and the assets that secure them to a for-profit entity pursuant to sec_150 of the internal_revenue_code m requests the following ruling sec_1 m's change in activities purpose and governance as described in its request will not adversely affect its qualification as an organization exempt under sec_501 of the code m qualifies as an organization described in sec_509 of the code m's conduct of the activities described in its request will not constitute an unrelated_trade_or_business under sec_513 of the code facts m is a p nonprofit corporation organized for the purpose of providing a secondary market for the acquisition of student_loan notes incurred under the higher education act of as amended m has been recognized by the internal_revenue_service the service as exempt from federal_income_tax under sec_501 of the code by reason of being described in sec_501 c of the code m has received a final_determination classifying it as other than a private_foundation under sec_509 of the code m has made an election under sec_150 of the code so that it may devote its assets and income to a broader spectrum of educational support than it may permissibly conduct as an organization qualified under sec_150 d of the code pursuant to the election m transferred all of its student_loan notes and other assets pledged to secure repayment of its qualified_scholarship_funding_bond indebtedness m has also represented that it took all the other actions required under section to a newly formed subsidiary d b and c as these actions include the change in m's purpose and activities of the code required under sec_150 so that it will no longer constitute an organization described in sec_150 but will remain a charitable_organization under sec_501 m represents that it will no longer operate exclusively for the purpose of acquiring student_loan notes instead m intends to provide a variety of educational programs and services in p including the following grants loans and other financial assistance to students publicly supported colleges universities and other educational institutions training programs for students student counselors and parents who seek information about the availability of financial aid programs assistance to colleges and universities in interpreting compiling and filing required data other forms of assistance to students parents and educational institutions directly or through programs conducted by educational institutions student_loan lenders and student_loan holders m also intends to provide financial assistance to programs directed toward creating and improving the job opportunities of low income residents of r county m has amended its articles of incorporation restated articles and by-laws to reflect its revised charitable purposes m's restated articles sets forth in part the following purposes clause the corporation is organized and shall be operated to benefit and carry out the purposes of the state through financial aid and other assistance to students and to publicly supported schools colleges universities and other educational institutions located in p and through financial aid and other assistance to programs directed to the reduction of underemployment and unemployment among low income residents of r the restated articles also provide that the directors of m's board_of directors shall be appointed by and vacancies shall be filled by the governor of the state of p law sec_501 of the code provides for exemption from federal income taxes for organizations that are described in sec_501 it sec_501 of the code provides in part that an organization is exempt from federal_income_tax if is organized and operated for charitable and educational_purposes and if no part of the net_earnings of the organization inures to the benefit of any private_shareholder_or_individual and if no substantial part of its activities is carrying on propaganda or otherwise attempting to influence legislation and if it does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_509 of the code provides that the term private_foundation means an organization described in sec_501 other than certain organizations described in sec_509 or sec_509 of the code describes an organization which- bai a a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in paragraph or b is operated supervised or controlled by or in connection with one or more organizations described in paragraph or and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph or sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_513 of the code provides in part that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 with certain exceptions the exercise or performance by such organization of profits derived to sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in that section to meet either the organizational_test or the operational_test it is not exempt lf an organization fails s operated exclusively for one or more exempt purposes only if sec_1_501_c_3_-1 of the regulations provides in part that an organization will be regarded it engages primarily in activities that accomplish one or more of such purposes described in sec_501 of the code but will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more sec_501 purposes unless it serves a public rather than a private interest an organization must therefore show that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations provides a definition of the term charitable as it is used in sec_501 the regulation provides that the term charitable is used in its generally accepted legal sense the term includes both advancement of education and lessening the burdens of government sec_1_509_a_-4 of the income_tax regulations provides that an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined in sec_1_501_c_3_-1 i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph iit state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph by a sec_1_509_a_-4 of the regulations provides that in order to meet the requirements of sec_509 an organization must be organized and operated exclusively to support or benefit one or more specified publicly supported organizations sec_1_509_a_-4 i of the regulations provides that except as provided in subdivision iv of this subparagraph in order to meet the requirements of subparagraph of this paragraph the articles of the supporting_organization must designate each of the specified organizations by name unless a the supporting_organization is operated supervised or controlled by within the meaning of paragraph g of this section or is supervised or controtled in connection with within the meaning of paragraph h of this section one or more publicly supported organizations and b the articles of organization of the supporting_organization require that it be operated to support or benefit one or more beneficiary organizations which are designated by class or purpose and which include the publicly supported organizations referred to in a of this subdivision without designating such organizations by name or publicly supported organizations which are closely related in purpose or function to those publicly supported organizations referred to in subdivision i a or this subparagraph without designating such organization by name sec_1_509_a_-4 of the regulations provides that a supporting_organization will be regarded is operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational_test only if it engages solely in activities which support or benefit the specified publicly supported organizations sec_1_509_a_-4 f of the regulations provides that sec_509 describes the nature of the relationship required between a sec_501 organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations sec_1_509_a_-4 of the regulations provides that each of the items operated by supervised by and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations sec_1_509_a_-4 of under the provisions of sec_509 a c a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations the regulations provides part in sec_1_513-1 of the regulations provides that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship 5s between the business activities which generate the particular income in question the activities that is of producing or distributing the goods or performing the services involved and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides in part that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one rationale and conclusion the information provided indicates that m has been organized and after its election and transfer be operated exclusively for charitable and educational_purposes by providing various continues to c -1 d of the educational and financial assistance programs and activities regulations furthermore based on m's representation that it has met all of the requirements of sec_150 of the code with respect to its proposed election to cease its status as a qualified_scholarship funding corporation we conclude that m's change in activities purpose and governance will not adversely affect m's accomplishing exclusively charitable purposes see section the information provided also indicates that m is described in sec_509 of the code m is m has organized and operated exclusively for one or more purposes specified in sec_509 represented that publicly supported organizations m's board_of directors are appointed by the governor of the state of p and the organizations supported by m are related by both purpose and function to the state of p see restated articles and sec_1_509_a_-4 sec_1 d and a -4 e of the regulations activities which support or will engage exclusively in benefit it m also meets the requirements of sec_509 since it is operated supervised and controlled by the state of p the relationship between m and the state of p is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization see sec_1_509_a_-4 of the regulations based on m's representation that it will not be controlled directly or indirectly by one or more disqualified persons other than foundation managers and publicly supported organizations we conclude that m meets the requirements of sec_509 the information also indicates that m intends to provide a variety of educational programs and services that are substantially related to m's exempt purposes see sec_1_513-1 of the regulations therefore we conclude that m's proposed activities will not constitute an unrelated_trade_or_business within the meaning of sec_513 of the code accordingly based on all the facts and circumstances described above we rule as follows m's change in activities purpose and governance as described above will not adversely affect its qualification as an organization exempt under sec_501 of the code m qualifies and is reclassified as an organization described in sec_509 of the code m's conduct of the activities described above will not constitute an unrelated_trade_or_business under sec_513 of the code 3y2 the ruling in this letter only applies the specifically indicated sections of the code and regulations to the facts that m has presented in this letter we do not rule on fair_market_value or the applicability of sec_4958 taxes on excess_benefit transactions or any other sections of the code and regulations to your case this ruling is directed to m only sec_6110 of the code provides that it may not be used or cited as precedent sincerely bereta v frock gerald v sack chief exempt_organizations technical group 3y3
